                                                                Case 3:21-cv-03889-LB Document 2 Filed 05/24/21 Page 1 of 5




                                                      1   DAVID F. BEACH, ESQ. (SBN 127135)
                                                          DAPHNE A. BELETSIS, ESQ. (SBN 142006)
                                                      2
                                                          PERRY, JOHNSON, ANDERSON,
                                                      3   MILLER & MOSKOWITZ, LLP
                                                          438 First Street, Fourth Floor
                                                      4   Santa Rosa, CA 95401
                                                          Telephone: (707) 525-8800
                                                      5   Facsimile: (707) 545-8242
                                                      6
                                                          Attorney for Defendant
                                                      7   COSTCO WHOLESALE CORPORATION
                                                      8                                UNITED STATES DISTRICT COURT

                                                      9                             NORTHERN DISTRICT OF CALIFORNIA

                                                     10   TERESA WELTER                                      )   CASE No. 3:21-cv-03889
                                                                                                             )
                                                     11                        Plaintiff(s),                 )   [ORIGINALLY SONOMA COUNTY
                                                                                                             )   SUPERIOR COURT, CASE NO. SCV-
PERRY, JOHNSON, ANDERSON,




                                                     12                vs.                                   )   268227]
                            MILLER & MOSKOWITZ LLP




                                                                                                             )
                                                     13   COSTCO WHOLESALE CORPORATION; and                  )   Unlimited Civil Action
                                                          DOES 1-10, INCLUSIVE,                              )
                                                     14                                                      )   DEFENDANT COSTCO WHOLESALE
                                                                               Defendant(s).                 )   CORPORATION’S ANSWER TO
                                                     15                                                      )   PLAINTIFF TERESA WELTER’S
                                                                                                             )   COMPLAINT
                                                     16                                                      )
                                                                                                             )   Complaint Filed:         April 1, 2021
                                                     17                                                      )   Trial Date:              Not Set
                                                     18         Defendant COSTCO WHOLESALE CORPORATION files this Answer to the Complaint
                                                     19   of Plaintiff, TERESA WELTER as follows:
                                                     20         1. Defendant is without knowledge or information sufficient to admit or deny the facts
                                                     21         contained in Paragraph 1.
                                                     22         2. Defendant is without knowledge or information sufficient to admit or deny the facts
                                                     23         contained in Paragraph 2.
                                                     24         3. Defendant is without knowledge or information sufficient to admit or deny the facts
                                                     25         contained in Paragraph 3.
                                                     26         4. Defendant is without knowledge or information sufficient to admit or deny the facts
                                                     27         contained in Paragraph 4.
                                                     28         5. Defendant admits the allegations in Paragraph 5.
                                                     29                                    1
                                                              DEFENDANT COSTCO WHOLESALE CORPORATION’S ANSWER TO PLAINTIFF
                                                     30                        TERESA WELTER’S COMPLAINT
                                                     31
                                                                  Case 3:21-cv-03889-LB Document 2 Filed 05/24/21 Page 2 of 5




                                                      1          6. Defendant is without knowledge or information sufficient to admit or deny the facts

                                                      2          contained in Paragraph 6.

                                                      3          7. Defendant is without knowledge or information sufficient to admit or deny the facts

                                                      4          contained in Paragraph 7.

                                                      5          8. Defendant admits the alleged incident occurred in Sonoma County, but denies that State

                                                      6          Court is the proper court as alleged in Paragraph 8.

                                                      7          9. Defendant is without knowledge or information sufficient to admit or deny the facts

                                                      8          contained in Paragraph 9.

                                                      9          10. Defendant admits the representation of attached causes of action contained in Paragraph

                                                     10          11. Defendant denies the allegations in Paragraph 11.

                                                     11          12. Defendant denies the allegations in Paragraph 12.
PERRY, JOHNSON, ANDERSON,




                                                     12          13. Defendant is without knowledge or information sufficient to admit or deny the facts
                            MILLER & MOSKOWITZ LLP




                                                     13          contained in Paragraph 13.

                                                     14          14. Defendant is without knowledge or information sufficient to admit or deny the facts

                                                     15          contained in Paragraph 14.

                                                     16          15. Defendant denies the allegations in Paragraph Prem. L-1.

                                                     17          16. Defendant denies the allegations in Paragraph Prem. L-2.

                                                     18          17. Defendant denies the allegations in Paragraph Prem. L-3.

                                                     19          18. Defendant denies the allegations in Paragraph Prem. L-4.

                                                     20          19. Defendant denies the allegations in Paragraph Prem. L-5.

                                                     21          20. Defendant denies the allegations in Paragraph GN-1.

                                                     22                                                DEFENSES

                                                     23          AS AND FOR A FIRST AFFIRMATIVE DEFENSE to the Complaint herein, it is alleged

                                                     24   that the Complaint does not state facts sufficient to substantiate a cause of action against this

                                                     25   answering Defendant.

                                                     26          AS AND FOR A SECOND AFFIRMATIVE DEFENSE to the Complaint herein, it is

                                                     27   alleged that Plaintiff assumed the risk with respect to the matters alleged in the Complaint, and that

                                                     28   such assumption of risk proximately contributed to the injuries and damages, if any, complained of.

                                                     29                                    2
                                                              DEFENDANT COSTCO WHOLESALE CORPORATION’S ANSWER TO PLAINTIFF
                                                     30                        TERESA WELTER’S COMPLAINT
                                                     31
                                                                  Case 3:21-cv-03889-LB Document 2 Filed 05/24/21 Page 3 of 5




                                                      1           AS AND FOR A THIRD AFFIRMATIVE DEFENSE to the Complaint herein, it is alleged

                                                      2   that Plaintiff was careless and negligent in and about the matters and things set forth and described

                                                      3   therein; that said carelessness and negligence of Plaintiff proximately caused or contributed to the

                                                      4   injuries and damages alleged by Plaintiff; that the injuries and damages sustained by Plaintiff, if

                                                      5   any, were and are the proximate result of the said carelessness and negligence of Plaintiff; and that

                                                      6   by reason thereof, the Plaintiff’s damages must be diminished or extinguished in proportion to the

                                                      7   degree of fault attributable to said Plaintiff.

                                                      8           AS AND FOR A FOURTH AFFIRMATIVE DEFENSE to the Complaint herein, it is

                                                      9   alleged that third parties were themselves negligent, if negligence there were, in and about the

                                                     10   matters set forth in the Complaint, and that such negligence of others, if any, is the sole cause or

                                                     11   contributed as a proximate cause of the damages complained of, if any.
PERRY, JOHNSON, ANDERSON,




                                                     12           AS AND FOR A FIFTH AFFIRMATIVE DEFENSE to the Complaint herein, it is alleged
                            MILLER & MOSKOWITZ LLP




                                                     13   that by the exercise of reasonable effort, Plaintiff could have mitigated the amount of damages she

                                                     14   alleges to have suffered; but Plaintiff failed and refused and continues to fail and refuse to exercise

                                                     15   reasonable effort to mitigate the damages.

                                                     16           AS AND FOR A SIXTH AFFIRMATIVE DEFENSE to the Complaint herein, it is alleged

                                                     17   that at the time Plaintiff filed the Complaint, the applicable statute of limitations had run and

                                                     18   expired for the timely filing of said Complaint.

                                                     19           AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE to the Complaint herein, it is

                                                     20   alleged that the Plaintiff’s Complaint is barred by Plaintiff’s own willful and wanton misconduct.

                                                     21           AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE to Plaintiff’s Complaint herein,

                                                     22   Defendant avers that it has not yet completed a thorough investigation or completed discovery of

                                                     23   all the facts and circumstances relative to the subject matter of said Complaint, and accordingly

                                                     24   reserves the right to amend, modify, revise, or supplement its answer to plead such further defenses

                                                     25   and takes such further action as it may deem appropriate and necessary in its defense upon

                                                     26   completion of such investigation, discovery, and study.

                                                     27           AS AND FOR A NINTH AFFIRMATIVE DEFENSE to Plaintiff’s Complaint herein, it is

                                                     28   alleged that if the matters and damages alleged in the Complaint were proximately caused by the

                                                     29                                     3
                                                               DEFENDANT COSTCO WHOLESALE CORPORATION’S ANSWER TO PLAINTIFF
                                                     30                         TERESA WELTER’S COMPLAINT
                                                     31
                                                                 Case 3:21-cv-03889-LB Document 2 Filed 05/24/21 Page 4 of 5




                                                      1   conduct of more than one party, any recovery must be apportioned as to the fault of each party. (Li

                                                      2   v. Yellow Cab Co. (1975) 13 Cal.3d 804.)

                                                      3          AS AND FOR A TENTH AFFIRMATIVE DEFENSE to Plaintiff’s Complaint herein, it is

                                                      4   alleged that Defendant acted in good faith at the times mentioned in said Complaint.

                                                      5          AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE to Plaintiff’s Complaint

                                                      6   herein, it is alleged that at the time and place complained of, Plaintiff knowingly and voluntarily

                                                      7   placed herself in a position of peril and the alleged injuries, if any, were proximately caused by the

                                                      8   conduct of Plaintiff in so doing.

                                                      9                                       REQUEST FOR JURY TRIAL

                                                     10          Defendant hereby demands a trial by jury in this matter.

                                                     11          WHEREFORE, Defendant prays as follows:
PERRY, JOHNSON, ANDERSON,




                                                     12          1.        Judgment be entered in favor of Defendant and against Plaintiff;
                            MILLER & MOSKOWITZ LLP




                                                     13          2.        Plaintiff takes nothing by this Complaint;

                                                     14          3.        For a declaration of the court as to the relevant percentages of negligence or fault of

                                                     15          the tortfeasors, including, but not limited to, the parties to this action;

                                                     16          3.        Defendant be awarded costs of suit incurred herein; and

                                                     17          4.        Defendant be awarded such other further relief as the court may deem just and

                                                     18          proper.

                                                     19   DATED: May 24, 2021                             PERRY, JOHNSON, ANDERSON,
                                                                                                          MILLER & MOSKOWITZ, LLP
                                                     20
                                                     21                                            By:
                                                                                                          DAVID F. BEACH
                                                     22                                                   DAPHNE A. BELETSIS
                                                     23                                                   Attorneys for Defendant
                                                                                                          COSTCO WHOLESALE CORPORATION
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29                                    4
                                                              DEFENDANT COSTCO WHOLESALE CORPORATION’S ANSWER TO PLAINTIFF
                                                     30                        TERESA WELTER’S COMPLAINT
                                                     31
                                                                 Case 3:21-cv-03889-LB Document 2 Filed 05/24/21 Page 5 of 5




                                                      1                                        PROOF OF SERVICE
                                                                                       Welter v. Costco Wholesale Corporation
                                                      2                       United States District Court, Northern District of California
                                                                                               Case No. 3:21-cv-03889
                                                      3
                                                      4   STATE OF CALIFORNIA, COUNTY OF SONOMA

                                                      5          I, the undersigned declare:
                                                      6           I am over the age of eighteen (18) years and not a party to the within action. I am an
                                                      7   employee of Perry, Johnson, Anderson, Miller, & Moskowitz, LLP’s and my address is 438 First
                                                          Street, 4th Floor, Santa Rosa, California 95401, which is located in the County of Sonoma.
                                                      8
                                                                On the date below indicated, I served on the interested parties in this action the within
                                                      9   documents described as:
                                                     10
                                                     11              •   DEFENDANT COSTCO WHOLESALE CORPORATION’S ANSWER TO
                                                                         PLAINTIFF TERESA WELTER’S COMPLAINT
PERRY, JOHNSON, ANDERSON,




                                                     12
                            MILLER & MOSKOWITZ LLP




                                                     13     X    (BY ELECTRONIC SERVICE) CCP § 1010.6(a)(6)) On May 24, 2021 based on a
                                                                 court order or an agreement of the parties to accept service by email or electronic
                                                     14          transmission, I caused such documents described herein to be sent to the persons at the
                                                                 email addresses listed below. I did not receive, within a reasonable time after the
                                                     15          transmission, any electronic message or other indication that the transmission was
                                                                 unsuccessful.
                                                     16
                                                          Jesse B. Chrisp
                                                     17   Law Offices of J. Chrisp
                                                     18   15322 Lakeshore Drive, 3rd Floor
                                                          Clearlake, CA 95467
                                                     19   jesse@chrisplaw.com
                                                     20           I declare under penalty of perjury under the laws of the State of California that the above is
                                                     21   true and correct, and that this declaration was executed on May 24, 2021 at Santa Rosa, California.

                                                     22
                                                                     Vanessa Kinney                             ______________________________
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29                                      5
                                                                DEFENDANT COSTCO WHOLESALE CORPORATION’S ANSWER TO PLAINTIFF
                                                     30                          TERESA WELTER’S COMPLAINT
                                                     31
